DETAILED ACTION
This correspondence is in response to the communications received February 18, 2020.  Claims 25-44 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made no claim to the benefit of an earlier filing date. 


Relevant Prior Art
The following prior art disclose the use of electrode materials based upon silicon and carbon, however they do not disclose wherein the carbon is amorphous and doped with silicon.
1) Tilke (US 2010/0008122) ¶ 0059, electrodes are of “n-type doped silicon carbon”,
2) Dodge et al. (US 2007/0096072) ¶ 0020 discusses where electrode 20 could be silicon carbide,
3) Czubatyj et al. (US 2009/0166601) ¶ 0084 where electrodes are n or p type doped silicon carbon.






















Applicant’s Claim to Figure Comparison

    PNG
    media_image1.png
    341
    644
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    566
    774
    media_image2.png
    Greyscale

Regarding claim 25, Applicant discloses in Figs. 2 and 8, a memory cell comprising:

a memory element (only mention, page 14, line 26, “phase change memory elements 812A-I”) between a first conductive line (no mention of “first conductive line”, so either of other of either of “column or row lines”, page 14, line 31); 

a select device (204) between the memory element (206) and the first conductive line ( the word line 202); 

a first electrode (lowest 208) between the select device (204) and the first conductive line (202), the first electrode including carbon and silicon (page 14, first paragraph);

a second electrode between the memory element and the second conductive line, the second electrode including carbon and silicon (page 14, first paragraph); and 

a third electrode (middle 208) between the memory element (206) and the select device (204), the third electrode including carbon and silicon (page 14, first paragraph).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 25 and 31-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (US 2016/0064666).  The filing date of Chan was September 3, 2014, which predates the effective filing date of the instant application, March 27, 2015.


    PNG
    media_image3.png
    660
    842
    media_image3.png
    Greyscale


Regarding claim 25, the prior art of Chan discloses in Fig. 1A, 7 and 8, a memory cell
comprising:



a select device (110, ¶ 0022, “switching material 110”) between the memory element (116) and the first conductive line (104); 

a first electrode (106, ¶ 0022, “electrode 106”) between the select device (110) and the first conductive line (104), the first electrode including carbon and silicon (¶ 0026, “the first electrode 106 may be formed from … titanium silicon carbon nitride … tungsten silicon carbon nitride”);

a second electrode (118, ¶ 0022, “electrode 118”) between the memory element (116) and the second conductive line (120), the second electrode including carbon and silicon (¶ 0056, “The third electrode 118 may be formed from one of the materials described above for the first electrode 106 and the second electrode 114”); and

a third electrode (114, ¶ 0022, “electrode 114”) between the memory element (116) and the select device (110), the third electrode including carbon and silicon (¶ 0050, “The second electrode 114 may be formed from the same materials  … as the first electrode 106”).  

Regarding claim 31, Chan et al. discloses the memory cell of claim 25, wherein:


Regarding claim 32, Chan et al. discloses the memory cell of claim 31, wherein:
the chalcogenide material includes germanium (Ge), antimony (Sb), and tellurium (Te) (¶ 0038 discusses that chalcogenide materials available, and ¶ 0054 discusses wherein 116 can be chalcogenide).

Regarding claim 33, Chan et al. discloses the memory cell of claim 25, wherein:
the memory element includes a phase change material (¶ 0053).

Regarding claim 34, Chan et al. discloses the memory cell of claim 25, wherein: the select device includes a chalcogenide material (110, ¶ 0054).

Regarding claim 35, Chan et al. discloses the memory cell of claim 25, wherein:
the select device includes a different material than the memory element (¶ 0054, discusses wherein both 110 and 116 could be chalcogenides, but “the memory material 116 is a compound including a chalcogenide and the threshold switching material 110 is a different compound including the same or different chalcogenides than the memory material 116”).

Regarding claim 36, Chan et al. discloses the memory cell of claim 25, wherein: 
the first conductive line comprises a word line (¶ 0048, “word line 104”); and 
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2016/0064666) in view of Cheong et al. (US 2006/0113573).

Regarding claim 37, the prior art of Chan discloses in Fig. 1A, 7 and 8, a memory device comprising:

a crosspoint array of memory cells (lines 220 and 204 cross each other and meet at memory cells 202, can be seen in view in Fig. 7), each of the memory cells comprising:

a first chalcogenide material (116, ¶ 0022, “memory material”, wherein the memory material is chalcogenide, ¶ 0054, “memory materials 116 may include chalcogenides”) between a first conductive line (104) and a second conductive line (120);



a second electrode material (118, ¶ 0022) between the first chalcogenide material (116) and the second conductive line (120), the second electrode material including amorphous carbon and silicon (¶ 0056, discusses wherein 118 is the same material as 106, ¶ 0026 discuses the use of materials which include carbon and silicon).

Chan does not disclose,
the first electrode material including amorphous carbon; and 
the second electrode material including amorphous carbon.

Cheong discloses in paragraph 0015, wherein switching memory cell uses electrode contact layers that include “amorphous C/Si”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:

the first electrode material including amorphous carbon; and 
the second electrode material including amorphous carbon,



Regarding claim 38, Chan et al. discloses the memory device of claim 37, wherein each of the memory cells further comprises:
a second chalcogenide material (¶ 0054, discusses wherein both 110 and 116 could be chalcogenides) between the first chalcogenide material (116) and the first conductive line (104); and
a third electrode material (114) between the first chalcogenide material (116) and the second chalcogenide material (110), 
the third electrode material including amorphous and silicon (¶ 0050).

Chan does not disclose,
the third electrode material including amorphous carbon.

Cheong discloses in paragraph 0015, wherein switching memory cell uses electrode contact layers that include “amorphous C/Si”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of:



in the invention or system of Chan as taught by Kikuchi, for the purpose of providing electrode materials which are stable for use in providing electricity to phase change memory devices.


REASONS FOR ALLOWANCE
Claims 26-30 and 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Although memory devices have been disclosed to utilize amorphous carbon/silicon electrodes, that is to say, the electrodes are made of an alloy of both amorphous carbon and amorphous silicon, the prior art does not disclose wherein an amorphous carbon material layer is doped with silicon for use as electrodes.

Claims 43 and 44 are allowed. 
The following is an Examiner's statement of reasons for allowance: The memory device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 43, the prior art discloses a memory device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the claimed memory device of an array of memory cells comprising first and second conductive lines with the following elements there between, of a memory layer of a phase change material, first and 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893